DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.         The terminal disclaimer filed on 12/28/20 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Serial No. 16/365747, should the patent granted, have been reviewed and were approved on 12/28/20. The terminal disclaimer has been recorded.

Response to Amendment
3.         Applicant's amendment filed on 12/28/20 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 12/18/20 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
5.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Robert M. Siminski on 02/09/21

           The application has been amended as follows: 
         (i)       In Abstract filed on 12/28/20, please delete the recitation “Because no solid is injected, the string friction can be effectively reduced, and the requirement on the the construction equipment, the ground pipeline and the wellhead and construction string can be reduced, construction costs can be effectively decreased, while the construction risk and safety hazards is reduced.” in the last 5 lines.

Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            Independent claim 1 is directed to a phase transition material fluid, wherein the components for preparing the phase transition material fluid comprise in percentages by mass: a supramolecular building block 10 to 60 wt%, a supramolecular functional unit 20 to 50 wt%, a dispersant 0.1 to 2 wt%, an inorganic co-builder 0.1 to 1 wt%, an initiator 0.1 to 1 wt%, the balance being a solvent; the supramolecular building block comprises a melamine-based substance and/or a triazine-based substance; the supramolecular functional unit comprises a dicyclopentadiene resin; and the dispersant includes a hydroxyl-bearing polysaccharide substance and a surfactant.
           The closest prior arts are Salla (US 2017/0247296), Guangyan (CN 106190086), and Yong (CN 105971579).
            Salla discloses a curable fluid composition in the subterranean formation (para [0058] read on phase transition material fluid), wherein the composition comprises features dicyclopentadiene, triallyl isocyanurate, melamine resin and/or 1,3,5-triazine, initiator, inorganic co-builder, dispersant, surfactant, and solvent, wherein Salla discloses the amounts that represent combination of features (para [0071], [0074], [0082], [0085], [0091], [0099], [0103], [0105], [0107]). Salla do not disclose the amount of each and every features with the specificity, for example the amount disclosed for the hardenable resin is for the combination of dicyclopentadiene and triallyl isocyanurate (para [0074], [0091]), the amount disclosed for hardener/activator is for the combination of initiator, and triazine (para [0082], [0084]-[0085]) and the amount disclosed for the optional components is for the combination of inorganic particle, dispersant and surfactant (para [0105]). Further, there is no guidance in Salla how to select the amounts of individual features. Further, claim 1 require a dispersant in amount of 0.1 to 2 wt%, wherein the dispersant includes a hydroxyl-bearing polysaccharide substance and a surfactant. However, Salla discloses dispersant and surfactant as separate features (para [0105]) and hydroxyl-bearing polysaccharide as a viscosifier (para [0099]). 
          Guangyan discloses phase change fracturing fluid system for phase change fracturing, wherein the phase change components and weight percentages are as follows: supramolecular building unit 10-40%, supramolecular functional unit 0-40%, surfactant 0.5-2%, inorganic salt 0-5%, oxidant 0.5-2%, co-solvent 0-2%, the rest is solvent, wherein the supramolecular building unit is melamine, triallyl isocyanurate or a mixture thereof, wherein the supramolecular functional unit is vinyl acetate, acrylonitrile 
           Yong discloses a phase change liquid composed of the following components in weight percentage: 10-40% supramolecular building units, 0-40% supramolecular functional units, 0.5-2% surfactants, 0-5% inorganic salts, oxidants 0.5-2%, co-solvent 0-2%, the rest is solvent; said supramolecular building unit is melamine, triallyl isocyanurate or a mixture thereof; said supramolecular functional unit is vinyl acetate, propylene nitriles or mixtures thereof, the surfactant is one or more of sodium dodecylbenzene sulfonate, Tween 20, Tween 40, and cetyltrimethylammonium bromide, the inorganic salt is one or more of sodium phosphate, calcium chloride, and magnesium chloride, the oxidant is hydrogen peroxide, ammonium persulfate or sodium dichromate, the co-solvent is polyethylene glycol, polyvinylpyrrolidone or a mixture thereof, and the solvent is toluene, ethylbenzene, o-xylene, meta-xylene or p-xylene (claims 2-7, page 4, lines 3-13). Yong does not disclose the phase-change  fracturing  .
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768